

Exhibit 10.6


Advanced Micro Devices, Inc.
Executive Incentive Plan
(Amendment and Restatement Approved by the Board of Directors on February 12,
2016)
(Approved by the Stockholders on May 12, 2016)
(Amendment Approved by the Board of Directors on February 8, 2018)
(Amendment and Restatement Approved by the Board of Directors on August 21,
2019)


1.    Purposes.
The purposes of the Advanced Micro Devices, Inc. (“AMD”) Executive Incentive
Plan are to motivate the Company’s key employees to improve stockholder value by
linking a portion of their cash compensation to the Company’s financial
performance, reward key employees for improving the Company’s financial
performance, and help attract and retain key employees.
2.     Definitions.
Wherever the following terms are used in the Plan they shall have the meanings
specified below, unless the context clearly indicates otherwise.
A.
“Award” means, with respect to each Participant, any cash incentive payment made
under the Plan for a Performance Period.

B.
“Code” means the Internal Revenue Code of 1986, as amended.

C.
“Committee” means the Compensation and Leadership Resources Committee of AMD’s
Board of Directors, or such other committee designated by that Board of
Directors, which is authorized to administer the Plan under Section 3 hereof.

D.
“Company” means AMD and any corporation or other business entity of which AMD
(i) directly or indirectly has an ownership interest of 50% or more, or (ii) has
a right to elect or appoint 50% or more of the board of directors or other
governing body.

E.
“Key Employee” means any employee of the Company whose performance the Committee
determines can have a significant effect on the success of the Company.

F.
“Participant” means any Key Employee to whom an Award is granted under the Plan.

G.
“Performance Period” means any fiscal year of the Company or such other period
as determined by the Committee.

H.
“Plan” means this Plan, which shall be known as the AMD Executive Incentive
Plan.

I.
“Misconduct” means, as determined in the sole discretion of the Committee, a
Participant’s: (a) violation of his or her obligations regarding
confidentiality, or the protection of sensitive, confidential, or proprietary
information and trade secrets; (b) act or omission resulting in Participant
being charged with a criminal offense involving moral turpitude, dishonesty, or
breach of trust; (c) engaging in conduct which constitutes a felony (or state
law equivalent), or plea of guilty or nolo



- 1 -

--------------------------------------------------------------------------------





contendere with respect to a felony (or state law equivalent) under applicable
law; (d) engaging in conduct that constitutes gross neglect; (e) 
insubordination or refusal to implement directives of Participant’s manager;
(f) chronic absenteeism other than an approved leave of absence per the
Company’s policies; (g) failure to cooperate with any internal investigation of
the Company; (h) violation of AMD’s Worldwide Standards of Business Conduct or
commission any other act of misconduct, or violation of any state or federal law
relating to the workplace (including laws related to sexual harassment or age,
sex or other prohibited discrimination); (i) material breach of the AMD
Agreement, any Company policy, or any written agreement between Participant and
the Company; (j) failure to substantially perform his or her job duties with the
Company; or (k)  poor performance of his or her job duties.
3.    Administration.
A.
The Plan shall be administered by the Committee. The Committee shall have the
authority to:

(i)
interpret and determine all questions of policy and expediency pertaining to the
Plan;

(ii)
adopt such rules, regulations, agreements and instruments as it deems necessary
for its proper administration;

(iii)
select Key Employees to receive Awards;

(iv)
determine the terms of Awards;

(v)
determine amounts subject to Awards (within the limits prescribed in the Plan);

(vi)
determine whether Awards will be granted in replacement of or as alternatives to
any other incentive or compensation plan of the Company or an acquired business
unit;

(vii)
grant waivers of Plan or Award conditions;

(viii)
accelerate the payment of Awards;

(ix)
correct any defect, supply any omission, or reconcile any inconsistency in the
Plan, any Award or any Award notice;

(x)
take any and all other actions it deems necessary or advisable for the proper
administration of the Plan;

(xi)
adopt such Plan procedures, regulations, subplans and the like as it deems are
necessary to enable Key Employees to receive Awards; and

(xii)
amend the Plan at any time and from time to time.



- 2 -

--------------------------------------------------------------------------------





B.
The Committee may delegate its authority to grant and administer Awards to a
separate committee.

4.    Eligibility.
Only Key Employees as designated by the Committee are eligible to become
Participants in the Plan. No person shall be automatically entitled to
participate in the Plan.
5.    Performance Goals.
A.
The Committee shall set forth in writing objectively determinable performance
goals (“Performance Goals”) applicable to a Participant for a Performance Period
prior to the commencement of such Performance Period, provided, however, that
such goals may be established after the start of the Performance Period.

B.
Each Performance Goal shall relate to one or more of the following criteria:

•
Net income

•
Operating income

•
Earnings before interest and taxes

•
Earnings before interest, taxes, depreciation and amortization

•
Earnings per share

•
Return on investment

•
Return on capital

•
Return on invested capital

•
Return on capital compared to cost of capital

•
Return on capital employed

•
Return on equity

•
Return on assets

•
Return on net assets

•
Total stockholder return

•
Stockholder return

•
Cash return on capitalization

•
Revenue



- 3 -

--------------------------------------------------------------------------------





•
Revenue ratios (per employee or per customer)

•
Stock price

•
Market share

•
Stockholder value

•
Net cash flow

•
Cash flow

•
Cash flow from operations

•
Cash balance

•
Cash conversion cycle

•
Cost reductions and cost ratios (per employee or per customer)

•
New product releases

•
Strategic positioning programs, including the achievement of specified
milestones or the completion of specified projects

•
Performance and/or potential of the individual Participant

•
Any other criteria as determined by the Committee in its sole discretion.

C.
A Performance Goal applicable to an Award may provide for a targeted level or
levels of achievement measured on a GAAP or non-GAAP basis, as determined by the
Committee. A Performance Goal also may (but is not required to) be based solely
by reference to the performance of the individual, the Company as a whole or any
subsidiary, division, business segment or business unit of the Company, or any
combination thereof or based upon the relative performance of other companies or
upon comparisons of any of the indicators of performance relative to a peer
group of other companies. Unless otherwise stated, such a Performance Goal need
not be based upon an increase or positive result under a particular business
criterion and could include, for example, maintaining the status quo or limiting
economic losses (measured, in each case, by reference to specific business
criteria). The Committee, in its sole discretion, may provide that one or more
objectively determinable adjustments shall be made to one or more of the
Performance Goals applicable to an Award. Such adjustments may include one or
more of the following: (a) items related to a change in accounting principle;
(b) items relating to financing activities; (c) expenses for restructuring or
productivity initiatives; (d) other non-operating items; (e) items related to
acquisitions; (f) items attributable to the business operations of any entity
acquired by the Company during the applicable performance period; (g) items
related to the disposal of a business or segment of a business; (h) items
related to discontinued operations that do not qualify as a segment of a
business under applicable accounting standards; (i) items attributable to any
stock



- 4 -

--------------------------------------------------------------------------------





dividend, stock split, combination or exchange of stock occurring during the
applicable performance period; (j) any other items of significant income or
expense which are determined to be appropriate adjustments; (k) items relating
to unusual or extraordinary corporate transactions, events or developments, (l)
items related to amortization of acquired intangible assets; (m) items that are
outside the scope of the Company’s core, on-going business activities; (n) items
related to acquired in-process research and development; (o) items relating to
changes in tax laws; (p) items relating to major licensing or partnership
arrangements; (q) items relating to asset impairment charges; (r) items relating
to gains or losses for litigation, arbitration and contractual settlements; or
(s) items relating to any other unusual or nonrecurring events or changes in
applicable law, accounting principles or business conditions.
D.
The Committee shall establish in writing a bonus formula specifying the target
level and/or other level(s) of performance that must be achieved with respect to
each criterion that is identified in a Performance Goal in order for an Award to
be payable and shall, for each Participant, establish in writing a target
(and/or other level(s)) Award payable under the Plan for the Performance Period
upon attainment of the Performance Goals.

E.
In the event Performance Goals are based on more than one criterion, the
Committee may determine to make Awards upon attainment of the Performance Goal
relating to any one or more of such criteria, provided the Performance Goals,
when established, are stated as alternatives to one another at the time the
Performance Goal is established.

6.    Awards.
A.
During any fiscal year of the Company, no Participant shall receive an Award of
more than $10,000,000.

B.
No Award shall be paid to a Participant unless and until the Committee makes a
certification in writing with respect to the attainment of the Performance
Goals. The Committee may in its sole discretion eliminate, reduce or increase an
Award payable to a Participant pursuant to the applicable bonus formula.

C.
Unless otherwise directed by the Committee, each Award shall be paid on the
March 15 immediately following the end of the Performance Period to which such
Award relates.

D.
The payment of an Award requires that the Participant be on the Company’s
payroll as of the date of payment of the Award; provided, however, that if the
Participant’s employment ends prior to the date of payment of the Award other
than due to such Participant’s involuntary employment termination for
Misconduct, the Committee, in its sole discretion, may pay an Award to the
Participant for the portion of the Performance Period that the Participant was
employed by the Company, computed as determined by the Committee. For added
clarity, unless applicable legislation mandates otherwise, no notice period,
whether given by a Participant as notice of resignation or given by the Company
(or which a court or tribunal determines ought



- 5 -

--------------------------------------------------------------------------------





to have been given by the Company) as notice of termination shall operate to
extend a Participant’s eligibility to participate in the Plan or to receive
payment of any Award (partial, pro-rated or otherwise), even if a Participant’s
employment is involuntarily terminated for any reason other than for Misconduct,
unless the Committee decides otherwise. The payment to a Participant of any
portion of his or her Award pursuant to this Section 6.D. may, in the sole
discretion of the Committee, be conditioned on the Participant’s timely
execution and non-revocation of a written release in such form as may be
determined by the Committee in its sole discretion.
E.
The Company shall withhold all applicable federal, state, local and foreign
taxes required by law to be paid or withheld relating to the receipt or payment
of any Award.

F.
At the discretion of the Committee, payment of an Award or any portion thereof
may be deferred under a nonqualified deferred compensation plan maintained by
the Committee until a time established by the Committee and in accordance with
the terms of such plan.

G.
If a Participant is determined by the Committee, in its discretion, to have
committed Misconduct, then, unless otherwise provided in the Participant’s
employment or other written agreement between the Participant and the Company
that expressly refers to the Plan, the Participant shall immediately and
irrevocably forfeit his or her right to receive any payments under the Plan.

7.     General.
A.
Any rights of a Participant under the Plan shall not be assignable by such
Participant, by operation of law or otherwise, except by will or the laws of
descent and distribution. No Participant may create a lien on any funds or
rights to which he or she may have an interest under the Plan, or which is held
by the Company for the account of the Participant under the Plan.

B.
Participation in the Plan shall not give any Key Employee any right to remain in
the employ of the Company. Further, the adoption of this Plan shall not be
deemed to give any Key Employee or other individual the right to be selected as
a Participant or to be granted an Award.

C.
The Plan shall constitute an unfunded, unsecured obligation of the Company to
make bonus payments from its general assets in accordance with the provisions of
the Plan. To the extent any person acquires a right to receive payments from the
Company under this Plan, such rights shall be no greater than the rights of an
unsecured creditor of the Company.

D.
The Plan shall be governed by and construed in accordance with the laws of the
State of Delaware.

E.
The Board may amend or terminate the Plan at any time and for any reason.





- 6 -